DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2021 was considered by the examiner.

Specification
Examiner withdraws the specification objection based upon Applicant’s amendment to the specification and the submission of new figures.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1,
Applicant claims:
Wherein the first portion of the first organic material layer is modified such that a material property of the first portion is different from that of the second portion.
After searching through the specification Examiner found ¶ 0044. In this paragraph Applicant states the following material properties can be changed: minimum turn-on voltage, energy gap, impedance, and/or carrier mobility. 


Scope of Enablement
Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being potentially enabled for minimum turn-on voltage, energy gap, impedance, and/or carrier mobility, does not reasonably provide enablement for all resulting modifications of the material property.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The Federal Circuit in Trustees of Boston University v. Everlight Electronics Co., Ltd., 896 F.3d 1357, 1362 (Fed. Cir. 2018) stated that in order for a specification to be enabled “the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’ ” Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (alteration in original) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lifka et al. (US 2011/0193477 A1), in view of evidentiary reference Berry, Steve, "Screens just became non-rectangular", https://www.thoughtmerchants.com/work/screens-just-became-non-rectangular, Sep. 18, 2017 (“Berry”).
Regarding claim 1, Lifka teaches at least in figures 7-9:
A display panel (figures 7-9) having a non-rectangular display surface (Lifka does not teach the shape of the display, however evidentiary Berry teaches that OLED are known in the art to be non-rectangular by use of the example of the iPhone X), comprising: 
a substrate (110); 
a first electrode layer (120) disposed on the substrate (110); 

 wherein the first organic material layer (130’) comprises a first portion (132) and a second portion (131) connected to each other (figure 9 shows 132 and 131 are connected to each other), 
wherein the first portion (132) of the first organic material layer (130’) is modified such that a material property of the first portion is different from that of the second portion (¶ 0048, where 132 has modified to be an inactive zone); and 
a second electrode layer (140) disposed on the first organic material layer (130’), 
wherein the first organic material layer (130’) produces electroluminescence by a bias voltage applied by the first and second electrode layers (this is how the device works), and 
the first portion (132) has brightness less than that of the second portion (131) and approaching zero under the bias voltage (¶ 0065, where L kills the electroluminescence in 132 such that brightness approaches zero when a bias voltage is applied).
Regarding claim 2, Lifka teaches at least in figures 7-9:
wherein the first portion (132) and the second portion (131) have substantially the same thickness (since 132 and 131 are made from 130’ they will have substantially the same thickenss).
Regarding claim 3, Lifka teaches at least in figures 7-9:
wherein a minimum turn-on voltage of the first portion is different from a minimum turn-on voltage of the second portion, and a ratio of the minimum turn-on voltage of the first portion to the minimum turn-on voltage of the second portion is between 2 and 7 (this limitation is directed to the method of operating the device. The claim does not state any new structural limitation to the claim, or claim any new structural feature of the already claimed structure.  


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lifka, in view of evidentiary reference Berry, in view of Taguchi et al. (US 2009/0195481 A1), in view of Kim et al. (US 2010/0291720 A1) (“Kim”).
Regarding claim 4, Lifka does not teach:
a pixel definition layer disposed on the substrate, 
wherein the first electrode layer has a first block and a second block, and 
the first block and the second block are separated by the pixel definition layer, 
wherein the first organic material layer is disposed between the first block of the first electrode layer and the second electrode layer; and 
a second organic material layer disposed between the second block of the first electrode layer and the second electrode layer, and 
separated from the first organic material layer by the pixel definition layer,
the second organic material layer includes a third portion and a fourth portion connected to each other, 
wherein the second organic material layer generates electroluminescence by the bias voltage generated by the first electrode layer and the second electrode layer, and 
the brightness of the third portion under the bias voltage is less than the brightness of the fourth portion,
 wherein an extension line of a boundary line connecting the first portion and the second portion of the first organic material layer coincides with an extension line of a boundary line connecting the third portion and the fourth portion of the second organic material layer.

However, Lifka teaches:


Kim teaches at least in figures 7A-B:
a pixel definition layer (106) disposed on the substrate (100), 
wherein the first electrode layer (104) has a first block and a second block (figure 1A-B show at least four electrodes), and 
the first block and the second block are separated by the pixel definition layer (104 are separated by 106s), 
wherein the first organic material layer (a first 108b) is disposed between the first block of the first electrode layer (104) and the second electrode layer (110); and 
a second organic material layer (a second 108b) disposed between the second block of the first electrode layer (104) and the second electrode layer (110), and separated from the first organic material layer by the pixel definition layer (as shown in figures 7A-B 108bs are separated from each other by 106s).
It would have been obvious to one of ordinary skill in the art to combine Kim with Lifka because as stated Lifka teaches that one can use pixels to create a display. Lifka does not teach the specifics of the pixels. Therefore, it would have been obvious to one of ordinary skill in the art to use another reference to teach how the pixels should be implemented. Thus, it would have been obvious to one of ordinary skill in the art to combine Kim as Kim teaches how the standard pixels are made for OLEDs.

The combination of Lifka and Kim

wherein the second organic material layer (Kim a second 108b) generates electroluminescence by the bias voltage generated by the first electrode layer (Lifka 120; Kim 104) and the second electrode layer (Lifka 140; Kim 110) and 
the brightness of the third portion under the bias voltage is less than the brightness of the fourth portion (¶ 0065, where L kills the electroluminescence in 132 such that brightness approaches zero when a bias voltage is applied),
 wherein an extension line of a boundary line connecting the first portion and the second portion of the first organic material layer coincides with an extension line of a boundary line connecting the third portion and the fourth portion of the second organic material layer (this is the result of the combination of Kim and Lifka).
Regarding claim 5,
wherein an interface between the first portion and the second portion of the first organic material layer in a direction perpendicular to the substrate is a curved surface or an arc surface (based upon evidentiary reference Berry it would have been obvious that the pixels at the edge of the curved display would have the claimed interface).
Response to Arguments
Applicant’s arguments filed in the Appeal Brief dated July 28, 2021 with regards to the prior art are persuasive. Therefore, new grounds of rejection have been issued. Applicant’s arguments concerning the 35 USC § 112 are not persuasive.
Applicant’s does not argue the written description rejection separately from the scope of enablement rejection. After reviewing Applicant’s arguments it appears that Applicant has only argued against the written description rejection, and not the scope of enablement rejection.
Under scope of enablement Applicant must enable the full scope of the claims. Applicant is claiming the first portion of the organic layer is modified to have a different material property. The full scope of this limitation includes any and all material properties. Applicant’s specification does not enable one to modify all the material properties of the first portion of the organic layer. Applicant’s claim is broader than what is enabled by the disclosure. Likewise, Applicant does not have written description support for modified all material properties of the first portion of the organic layer. Nor, does Applicant state they have support for modifying all the material properties of the organic layer. Therefore, they do not have written description support for this limitation as they do not have possession of the claimed alleged invention as the entirety of the limitation has not been described. Lockwood v. American Airlines, Inc. 107 F.3d 1565, 1572 (Fed. Cir. 1997). For all the reasons above, Applicant’s argument concerning the 35 USC § 112’s is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822